       Case 3:20-cv-02172-MMA-RBB Document 7 Filed 02/17/21 PageID.29 Page 1 of 1
                                                                                                       Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

GARDNER v. BRAITHWAITE                                              Case No.: 20cv2172-MMA(RBB)
                                                                  Time Spent:

HON. RUBEN B. BROOKS                                                         Rptr.

                                                   Attorneys
                      Plaintiffs                                              Defendants
                     D.N. Brady                                              Morgan P. Suder




 PROCEEDINGS:               ☐ In Chambers                      ☐ In Court                  ☒ Telephonic


An early neutral evaluation conference and case management conference were held.

A settlement conference is set for June 30, 2021, at 8:30 a.m. All parties, counsel, and client representatives
shall participate by telephone by dialing in to the Court’s teleconference line (dial in number 877-336-1829,
access code 1944316). During the course of the conference, the Court will initiate separate confidential calls
with each party. The Court will use the telephone numbers previously provided by each party unless alternate
numbers are provided to the Court in advance of the conference.

Updated settlement conferences briefs shall be submitted to efile brooks@casd.uscourts.gov on or before June
23, 2021.




DATE: February 17, 2021                        IT IS SO ORDERED:
                                                                            Ruben B. Brooks,
                                                                            U.S. Magistrate Judge
cc: Judge Anello
  All Parties of Record
